TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00238-CV



                                    D. L. and K. M., Appellants

                                                   v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-FM-11-003636, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants D.L. and K.M. each filed separate notices of appeal from the

district court’s order terminating their parental rights. They have now each filed separate motions

to dismiss the appeal, each indicating by affidavit that they no longer desire to prosecute this appeal.

We grant both motions. The appeal is dismissed. See Tex. R. App. P. 42.1(a)(1).



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed

Filed: July 11, 2013